DETAILED ACTION
	This Office action is in response to the RCE received August 12, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11-15 and 21-44 are rejected under 35 U.S.C. 103 as obvious over the combination of KUNIMOTO et al (2014/0151615) and KURA et al (2012/038996) and NAKAMURA et al (2007/0146430).
The claimed invention recites the following:

    PNG
    media_image1.png
    672
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    664
    media_image2.png
    Greyscale

KUNIMOTO et al report a coloring composition comprising a coloring agent, a photo polymerization initiator and a polymerizable monomer.  Applicants are directed to the application examples on page 62-63 wherein a photocurable composition is reported containing a photoinitiator from Tables 2 and 3.	The oxime ester OE-1 has been included here for reference which meets amended claim 1 for the photopolymerization initiator having a benzofuran group as the claimed, see below:
    PNG
    media_image3.png
    263
    832
    media_image3.png
    Greyscale

	NAKAMURA et al report known polymerization inhibitors which include 4-methoxyphenol.  NAKAMURA et al disclose other known inhibitors to include TEMPO (2.2.6.6-tetramethyl-piperidine-1-oxyl) and TEMPOL (4-hydroxy-2, 2, 6, 6-tetramethyl-piperidine-1-oxyl) that are equivalent to the phenol inhibitors, i.e. 4-methoxyphenol. 
	KURA et al report the use of hydroxylamine ester compounds in a photoresist composition as a polymerization initiator comprising an alkaline developable resin, at least one acrylate monomer, at least one photoinitiator and said hydroxylamine ester, see paragraph [0016].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the oxime esters as reported in KUNIMOTO et al et al as well as a combination of polymerization inhibitor such as TEMPO (2.2.6.6-tetramethyl-piperidine-1-oxyl) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
			
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
May 22, 2021